April 1, 1913. The opinion of the Court was delivered by
This cause was tried before Judge Sease, and a jury, at the April term of Court of Common Pleas, 1912, for Laurens county. The plaintiff by its complaint claimed $372 as the price of 2,400 pairs of harness detachers at 15 1/2 cents per pair and $276.18 for insurance and storage and damages by way of profit on 7,100 unmanufactured pairs of detachers under verbal contract between appellant and respondents made in 1907. Appellant, by *Page 228 
answer, denied the material allegations of the complaint and alleged that there was a contract between them made in April, 1907, wherein it was agreed:
1st. That the plaintiff should furnish suitable material for and manufacture a suitable and perfect die and make 10,000 sets of harness detachers and deliver same to the defendant, 500 per month.
2d. Manufacture said harness detachers out of suitable material and exactly like the model furnished by defendant.
3d. That the defendant shall advance $300 to pay for the die and advance the amount of the purchase money for the raw material for the manufacture of the detachers.
4th. That the defendant should pay 15 1/2 cents per set for said detachers, less the money advanced for raw material.
5th. The answers, also, alleged a breach of contract by the plaintiff, and that the detachers were utterly worthless and unfit for the purpose for which they were made; that they were improperly made and not after the model furnished; and set up a counterclaim against the defendants for $300, paid for the die, and $568.48, advanced for material for the detachers and for $77.50, paid for 500 detachers delivered; in all amounting to $944.98.
The jury found a verdict for the plaintiff for $325 A motion for a new trial was made by the defendant. The Court granted a new trial nisi. Defendant appeals upon six exceptions. The sole question for the jury to determine was the measure of damages, if any. There was no denial of the contract between the parties and the question of the manufacture of the articles was a question for the jury. The exceptions should be set out in the report of the case.
The first exception alleges error in admitting testimony, over objection, of E.L. Witherspoon as to a charge for storage and insurance and a claim for damages or profit on unmanufactured articles, on the ground that it was incompetent and the damage was remote. *Page 229 
speculative and contingent and no notice was given to the defendant of such intended charge at the time of the making of the contract.
Sutherland on Damages, 3d edition, 3d volume, at pages 1864 and 1865, says: "The general rule of damages heretofore stated is sometimes regarded as inadequate to compensate the vendor for the loss he has sustained in consequence of the vendee's refusal to accept the goods. In a Virginia case there was a refusal to receive crude iron ore, and it was adjudged that the vendor could recover damages for the loss resulting from the delay to receive it and also for the profits that would have been realized if the whole amount contracted for had been delivered. In answering the objection to such recovery, the Court held it would not be doubted, the object of the law in awarding damages is to make amends, or reparation. It aims to put the party in the same position, so far as money can do it, as he would have been if the contract had been performed. He is entitled to recover all damages resulting directly from its violation. There may be several elements of damages. It may, as in this case, consist of the expense incurred in taking care of the unemployed stock, and paying the wages of idle employees that were necessary to the performance of the contract, while the plaintiff was unnecessarily and unreasonably prevented from doing the work contracted for, and may also consist of the profits which would have been realized if the party had been allowed to complete the contract. Otherwise, a contract from which a profit was reasonably certain, might result, without his fault, in an absolute loss to the party who should have received the profit. One might enter into an agreement to do certain work, at a stipulated time, which required for its performance teams and hands, and though ready to begin at the appointed time, be prevented by the other party from doing so, through one pretext or another, until the daily expenses of his equipment, idle teams and his hands, exceed the entire profit to be expected from *Page 230 
the performance of the work, and then finally not be allowed to do the work at all. Is it possible that, in an action for breach of contract, he could only recover the profits that he could show that he would have made from the performance of the work if he had been allowed to do it, and nothing from the loss resulting from the delay induced by the misconduct of the other party to the contract? If so, instead of gains or profits, he would have to suffer an actual, pecuniary loss without fault on his part, but caused solely by the misconduct of the other party. Such a result would directly conflict with the very object of the law in awarding damages for the violation of a contract, which is to place the party pecuniarily in the same condition that he would have been in, if the contract had been kept and performed. The measure of damages in every cause must be such as, when applied, will result in the ascertainment of the sum necessary to make good the entire loss sustained by the reason of the act of default which constitutes the cause of action. The plaintiffs were, by the act of the defendant, prevented from making the deliveries called for by the contract.
"A party to a contract is entitled to recover for a breach thereof by the other party such damages as are the natural and proximate results of the breach, but not profits unless loss of profits is a natural and proximate result of the breach and the extent of the loss is satisfactorily proved." RedRaven Ash Coal Co. v. Herron, 75 S.E. 752.
This exception is overruled.
The second exception, imputes error on the part of his Honor in not charging defendant's fourth request. The Judge charged defendant's fifth request, and that, taken in connection with his general charge, will show that he charged the legal propositions contained in this request. "The Judge has the right to charge the law of the case in his own language and where he fully discharges that duty he is not required to charge abstract propositions *Page 231 
or sound propositions of law applicable." Joynerv. R.R. Co., 91 S.C. 104, 74 S.E. 827.
This exception is overruled.
The third exception is overruled, for the reasons stated in overruling the first exception.
The fourth exception is overruled, because it was entirely within the Judge's discretion to grant a new trial absolute, nisi, or to refuse the same, and we see no erroneous exercise of that discretion.
Exception five is overruled, because his Honor charged fully the law as applicable to the evidence and pleadings, and after his charge, asked defendant's counsel if they had any suggestions to make and none were made to his Honor.
Exception six, is overruled, as his Honor committed none of the errors complained of and his charge was in no manner prejudicial to the appellant.
Judgment affirmed.